        Case 4:20-cr-00001-BMM Document 98 Filed 05/03/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                 CR 20-0I-GF-BMM-JTJ

                 Plaintiff,               FINDINGS AND
                                          RECOMMENDATIONS
       vs.

 ERIC SHAWN ROASTING STICK,

                 Defendant.



                                   I. Synopsis

      Defendant Eric Shawn Roasting Stick(Roasting Stick) has been accused of

violating the conditions of his supervised release. Roasting Stick admitted all of

the alleged violations. Roasting Stick’s supervised release should be revoked.

Roasting Stick should be placed in custody until May 10, 2021. Roasting Stick’s

term of custody should be followed by 10 months of supervised release. Roasting

Stick should be transported to Connections Corrections in Warm Springs,

Montana upon completion of his term ofcustody. Roasting Stick should serve the

first 60 days of supervised release at Connections Corrections.

                                    II. Status

      Roasting Stick pleaded guilty to Assault by Striking, Beating or Wounding
        Case 4:20-cr-00001-BMM Document 98 Filed 05/03/21 Page 2 of 5




on August 5, 2020. (Doc. 78). The Court sentenced Roasting Stick to 12 months

of custody, followed by 1 year of supervised release. (Doc. 85). Roasting Stick’s

current term of supervised release began on December 1, 2020. (Doc. 92 at 1).

      Petition

      The United States Probation Office filed an Amended Petition on

April 6, 2021, requesting that the Court revoke Roasting Stick’s supervised

release. (Doc. 92). The Amended Petition alleged that Roasting Stick had

violated the conditions of his supervised release: 1) by failing to report for

substance abuse testing on two separate occasions; 2) by using methamphetamine;

3) by failing to follow the instructions of his probation officer; and 4) by leaving

Montana without obtaining the prior approval of his probation officer.

      Initial appearance

      Roasting Stick appeared before the undersigned for his initial appearance on

April 30, 2021. Roasting Stick was represented by counsel. Roasting Stick stated

that he had read the petition and that he understood the allegations. Roasting Stick

waived his right to a preliminary hearing. The parties consented to proceed with

the revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on April 30, 2021. Roasting

                                          2
        Case 4:20-cr-00001-BMM Document 98 Filed 05/03/21 Page 3 of 5



Stick admitted that he had violated the conditions of his supervised release: 1) by

failing to report for substance abuse testing on two separate occasions; 2) by using

methamphetamine; 3) by failing to follow the instructions of his probation officer;

and 4)by leaving Montana without obtaining the prior approval of his probation

officer. The violations are serious and warrant revocation of Roasting Stick

supervised release.

      Roasting Stick’s violations are Grade C violations. Roasting Stick’s

criminal history category is I. Roasting Stick’s underlying offense is a Class A

misdemeanor. Roasting Stick could be incarcerated for up to 12 months.

Roasting Stick could be ordered to remain on supervised release for up to 12

months, less any custody time imposed. The United States Sentencing Guidelines

call for a term of custody of 3 to 9 months.

                                  III. Analysis

      Roasting Stick’s supervised release should be revoked. Roasting Stick

should be placed in custody until May 10, 2021. Roasting Stick’s term of custody

should be followed by 10 months of supervised release. Roasting Stick should be

transported to Connections Corrections in Warm Springs, Montana upon

completion of his term of custody. Roasting Stick should serve the first 60 days of

supervised release at Connections Corrections. This sentence is sufficient but not

                                         3
        Case 4:20-cr-00001-BMM Document 98 Filed 05/03/21 Page 4 of 5


greater than necessary.

                                 IV. Conclusion

      The Court informed Roasting Stick that the above sentence would be

recommended to United States District Judge Brian Morris. The Court also

informed Roasting Stick of his right to object to these Findings and

Recommendations within 14 days of their issuance. The Court explained to

Roasting Stick that Judge Morris would consider a timely objection before making

a final determination on whether to revoke his supervised release and what, if any,

sanction to impose.

The Court FINDS:


      That Eric Shawn Roasting Stick violated the conditions of his supervised
      release: by failing to report for substance abuse testing on two separate
      occasions; by using methamphetamine; by failing to follow the instructions
      of his probation officer; and by leaving Montana without obtaining the prior
      approval of his probation officer.

The Court RECOMMENDS:


      That the District Court revoke Roasting Stick’s supervised release
      and commit Roasting Stick to the custody of the United States Bureau
      of Prisons until May 10, 2021. Roasting Stick’s term of custody
      should be followed by 10 months of supervised release. Roasting
      Stick should be transported to Connections Corrections in Warm
      Springs, Montana upon completion of his term of custody. Roasting
      Stick should serve the first 60 days of supervised release at
      Connections Corrections.




                                         4
         Case 4:20-cr-00001-BMM Document 98 Filed 05/03/21 Page 5 of 5



       NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will

make a de novo determination regarding any portion ofthe Findings and

Recommendations to which objection is made. The district court judge may accept,

reject, or modify, in whole or in part, the Findings and Recommendations. Failure

to timely file written objections may bar a de novo determination by the district

court judge, and may waive the right to appear and allocute before a district court

judge.

      DATED this 3rd day of May,2021.




                                                                                 "V
                                         V
                                                55ffiTohnston     ^
                                                United States Magistrate Judge




                                          5
